UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	August 1, 2013 — January 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Semiannual report 1 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results 59 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In early 2014, stock prices fluctuated while most bond markets advanced, reversing the trends that dominated the two asset classes during 2013. Although the economic recovery appears to remain intact and previous market forces may re-emerge, the shift in short-term trends reminds investors once again about the value of portfolio diversification. In this environment, we believe Putnam’s commitment to active fundamental research and taking a proactive view about risk is well suited to uncovering attractive investment opportunities. We are pleased to report that this focus continues to earn Putnam high marks among industry peers. In 2013 — and for the third time in five years — Barron’s ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Lastly, for guidance on today’s markets, we also believe that you are well served by consulting with your financial advisor, who can help you assess your individual needs, time horizon, and risk tolerance — crucial for guiding you toward your investment goals. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See pages 5 and 11–12 for additional performance information. The fund had expense limitations during the period, without which returns would have beenlower. * Returns for the six-month period are not annualized, but cumulative. 4 Short Duration Income Fund Interview with your fund’s portfolio managers Joanne, what was the short - term bond market environment like during the sixmonths ended January31, 2014? Immediately prior to the period, interest rates moved sharply higher and remained elevated until mid-September, due to uncertainty about when the Federal Reserve would begin trimming its bond purchases. However, rates in the short-maturity portion of the U.S. Treasury yield curve — two years or less —remained relatively stable, anchored by the Fed’s continuing policy of holding the federal funds target rate near zero. From a technical perspective, the short-term credit market was strong, bolstered by a healthy balance of supply and demand. Demand was driven by investors seeking greater income than the near-zero yields offered by money market funds, and by those who sought to reduce the overall interest-rate sensitivity of their portfolios. On the issuer side, Fed policy and the relatively slow pace of economic growth encouraged the belief that short-term rates likely will remain low for some time, resulting in robust issuance of floating-rate and short-maturity fixed-rate securities. Against the backdrop of solid demand and moderate economic growth, yield spreads on short-term credit — the yield advantage over Treasuries — modestly tightened, reflecting investor comfort with taking credit risk. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15–16. Short Duration Income Fund 5 How would you summarize the fund’s investment strategy? Joanne: We like to describe the fund as targeting the space between money market and short-term bond funds. Because the fund is not a money market fund or subject to the Rule 2a-7 regulations that govern money market funds, we can pursue a range of income opportunities that are not available to money market funds. Of course, that wider range of opportunities potentially includes a greater number of risks, but our goal is to manage the fund so that its performance is consistent with our objectives of preserving capital and maintaining liquidity. In doing so, we seek to outperform U.S. Treasury bills by 0.20% to 0.60% at NAV, while working to maintain an NAV that is less volatile than that of many competing funds. In terms of risk management, we seek to limit the fund’s sensitivity to interest-rate movements by generally keeping the portfolio’s duration at or less than one year. We seek to control the fund’s credit risk by only investing in investment-grade securities and limiting its exposure to individual issuers. Allocations are shown as a percentage of the fund’s net assets as of 1/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. The “Cash and net other assets” category may show a negative market value percentage as a result of the timing of trade-date and settlement-date transactions. 6 Short Duration Income Fund Lastly, we utilize high-quality commercial paper and other money-market-eligible securities for liquidity purposes and as a temporary repository for cash that will be invested in short-term bonds. Turning to you, Mike, how was the fund positioned during the period? We continued to target opportunities in securities with maturities up to three years or marginally lower credit quality. We sought to mitigate these risks by counterbalancing them. Specifically, the BBB-rated securities that we owned — which provided the fund with higher yields, given their greater credit risk — were generally shorter-maturity bonds, so they entailed relatively little interest-rate risk. Likewise, the higher-rated securities in the portfolio typically carried somewhat Credit qualities are shown as a percentage of the fund’s net assets as of 1/31/14. A bond rated Baa or higher (Prime-3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. The “Cash and net other assets” category may show a negative market value percentage as a result of the timing of trade-date versus settlement-date transactions. Short Duration Income Fund 7 longer maturities. This balanced approach allowed us to add incremental income potential without significantly increasing the portfolio’s risk profile. In terms of sector positioning, at period-end more than 50% of the portfolio was invested in corporate bonds issued by financial institutions, and the majority of this allocation was in A-rated bonds. We continued to favor securities from banks and other types of financial companies because we believed they offered better relative value than securities in other corporate bond categories. In contrast to certain other areas of the corporate bond market, we believe the credit quality of financial institutions is improving. In our view, risk in the financials sector will continue to fall as regulatory pressure and rule changes force banks to streamline operations and further improve their balance sheets. We remained focused on bonds issued by large, diversified, domestically based institutions that, in our estimation, have demonstrated the greatest progress in increasing their liquidity and capital positions, and these securities performed well during the period. Elsewhere, roughly 10% of the fund was invested in high-quality, well-collateralized real estate investment trusts [REITs]. In our view, REITs are, in many respects, ideal for the fund, given their relatively wide credit spreads versus other corporate securities, combined with strong credit-quality characteristics and meaningful covenant protections. Additionally, because REITs typically are not highly correlated to the broad financials sector, they provide added diversification to the portfolio. You had about 7% of the portfolio invested in securitized sectors, such as collateralized mortgage obligations, commercial mortgage - backed securities, and asset - backed securities. Why wasn’t more of the fund allocated to these areas? Mike: Given that one of our key objectives in managing the fund is to keep its NAV relatively stable, we tend not to invest This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Short Duration Income Fund significantly in these areas because the higher yields offered by these types of securities are frequently accompanied by greater volatility. Additionally, mortgage-backed securities expose the fund to extension risk, which is the risk of a bond’s duration lengthening due to a deceleration in prepayments, which typically occurs when interest rates are rising. What is your outlook for the coming months, and how are you positioning the fund? Joanne: In our view, the prospects for U.S. economic growth continue to look favorable, buoyed by improving trends in employment, housing, and corporate capital expenditures. Additionally, despite the fact that the Fed has begun tapering its bond buying, overall monetary policy remains accommodative. We believe the weak economic readings in January, which included a disappointing release from the ISM Purchasing Managers Index, as well as soft automobile sales, were largely the result of adverse weather conditions affecting some of the country’s most densely populated regions. We believe the Fed wants investors to feel comfortable that its policy of keeping its short-term target rate low will continue for an extended period. However, when the central bank does begin to raise the federal funds rate, we think short-term rates could rise quickly. In an effort to manage this risk, we have been positioning the fund for higher future rates by slowly reducing its duration and increasing its allocation to floating-rate securities. Many of the fund’s floating-rate holdings are linked to the London Interbank Offered Rate [LIBOR], which is the rate at which financial institutions lend reserves to each other in the short-term international interbank market. LIBOR rates tend to be slightly higher than yields on short-term Treasuries or other U.S. government securities, and the yields on securities linked to LIBOR reset, in most cases, monthly or quarterly. We have been increasing the fund’s allocation to floating-rate securities to gain access to these higher yields and heighten its sensitivity to rising rates. At period-end, nearly 50% of the portfolio was invested in floating-rate bonds, up from about 35% at the beginning of the period. As for duration, it stood at 0.47 year at period-end, compared with 0.73 year six months ago. Thanks for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. In addition to Michael and Joanne, your fund is also managed by Kevin F. Murphy. Short Duration Income Fund 9 IN THE NEWS The U.S. federal deficit this year will dip to its lowest level since 2007, but the trend may be short-lived. The Congressional Budget Office (CBO) has projected that the U.S. deficit will fall to $514 billion by the end of the current fiscal year on September30, 2014, down from $680 billion last fiscal year and the recent peak of $1.4 trillion in 2009. Government spending cuts, tax hikes, and the overall economic expansion all helped to lower the deficit, which has been the focus of intense political debate in Washington. However, in coming years as baby boomers age, spending will accelerate on such government programs as Medicare and Social Security, widening the deficit. Without more robust economic growth, spending for Social Security, Medicare (including offsetting receipts), Medicaid, the Children’s Health Insurance Program, and subsidies for health insurance purchased through exchanges will rise from 9.7% of GDP in 2014 to 11.7% in 2024, the CBO estimates. 10 Short Duration Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 1.71% 0.67% 0.77% 1.50% 0.77% 2.03% 2.03% 2.03% Annual average 0.74 0.29 0.33 0.65 0.33 0.88 0.88 0.88 1 year 0.69 0.19 0.29 0.64 0.29 0.79 0.79 0.79 6 months 0.50 0.20 0.30 0.47 0.30 0.55 0.55 0.55 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and Y shares generally have no CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 1/31/14 BofA Merrill Lynch U.S. Treasury Bill Index Life of fund 0.23% Annual average 0.10 1 year 0.09 6 months 0.04 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Short Duration Income Fund 11 Fund price and distribution information For the six-month period ended 1/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.0261 $0.0059 $0.0059 $0.0236 $0.0059 $0.0312 $0.0312 $0.0312 Capital gains — Long-term 0.0003 0.0003 0.0003 0.0003 0.0003 0.0003 0.0003 0.0003 Capital gains — Short-term 0.0036 0.0036 0.0036 0.0036 0.0036 0.0036 0.0036 0.0036 Total Share value at net asset value 7/31/13 $10.03 $10.02 $10.02 $10.02 $10.02 $10.04 $10.04 $10.04 1/31/14 10.05 10.03 10.04 10.04 10.04 10.06 10.06 10.06 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 1.56% 0.66% 0.66% 1.35% 0.66% 1.98% 1.98% 1.98% Annual average 0.71 0.30 0.30 0.61 0.30 0.89 0.89 0.89 1 year 0.59 0.18 0.18 0.54 0.18 0.79 0.79 0.79 6 months 0.50 0.29 0.29 0.37 0.29 0.65 0.65 0.65 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 Short Duration Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 7/31/13* 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Total annual operating expenses for the fiscal year ended 7/31/13 0.54% 0.94% 0.94% 0.59% 0.94% 0.54% 0.47% 0.44% Annualized expense ratio for the six-month period ended 1/31/14 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/14. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2013, to January 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.02 $4.04 $4.04 $2.27 $4.04 $1.52 $1.52 $1.52 Ending value (after expenses) $1,005.00 $1,002.00 $1,003.00 $1,004.70 $1,003.00 $1,005.50 $1,005.50 $1,005.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short Duration Income Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2014, use the following calculation method. To find the value of your investment on August 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.04 $4.08 $4.08 $2.29 $4.08 $1.53 $1.53 $1.53 Ending value (after expenses) $1,023.19 $1,021.17 $1,021.17 $1,022.94 $1,021.17 $1,023.69 $1,023.69 $1,023.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Short Duration Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to class M shares that were obtained either directly, or by exchanging shares from another Putnam fund that were originally purchased without a sales charge, from certain rollover accounts if redeemed within one year of purchase. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Short Duration Income Fund 15 BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2014, Putnam employees had approximately $433,000,000 and the Trustees had approximately $105,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Short Duration Income Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable PaulG. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on March 7, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Short Duration Income Fund 17 Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the 18 Short Duration Income Fund course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an attempt to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not Short Duration Income Fund 19 result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management agreed to waive fees (and, to the extent necessary, bear other expenses) through at least November 30, 2014 to the extent that the expenses of your fund (excluding brokerage, 20 Short Duration Income Fund interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.30% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in Short Duration Income Fund 21 concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the third quartile of its Lipper Inc. peer group (Lipper Ultra-Short Obligation Funds) for the one-year period ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over the one-year period ended December 31, 2012, there were 88 funds in your fund’s Lipper peer group. Because your fund had only commenced operations on November 17, 2011, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. 22Short Duration Income Fund Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Short Duration Income Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Short Duration Income Fund The fund’s portfolio 1/31/14 (Unaudited) Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* rate (%) date amount Value Banking (38.6%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes (United Kingdom) 1.819 4/25/14 $3,597,000 $3,608,223 Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes (United Kingdom) 2.875 4/25/14 4,410,000 4,433,717 Abbey National Treasury Services PLC/London 144A bank guaranty sr. unsec. unsub. notes (United Kingdom) 3.875 11/10/14 2,475,000 2,537,281 ABN Amro Bank NV 144A sr. unsec. FRN notes (Netherlands) 1.035 10/28/16 13,000,000 13,056,747 ABN Amro Bank NV 144A sr. unsec. notes (Netherlands) 1.375 1/22/16 2,000,000 2,016,188 American Expess Centurion Bank company guaranty sr. unsec. FRN notes 0.689 11/13/15 1,250,000 1,253,990 American Express Bank FSB sr. unsec. FRN notes Ser. BKNT 0.460 6/12/17 7,100,000 7,052,984 Australia & New Zealand Banking Group, Ltd. sr. unsec. notes (Australia) 2.125 9/19/14 586,000 592,235 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. FRN notes (Australia) 0.620 1/10/17 13,000,000 13,011,565 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes (Australia) 3.700 1/13/15 850,000 876,435 Bank of America Corp. sr. unsec. FRN notes 1.066 3/22/16 7,000,000 7,032,941 Bank of America Corp. sr. unsec. unsub. notes 7.375 5/15/14 530,000 540,046 Bank of America Corp. sr. unsec. unsub. notes 4.500 4/1/15 440,000 458,634 Bank of America NA unsec. sub. FRN notes Ser. BKNT 0.523 6/15/16 6,550,000 6,485,882 Bank of Montreal sr. unsec. unsub. FRN notes Ser. MTN (Canada) 0.759 7/15/16 11,635,000 11,692,209 Bank of Montreal sr. unsec. unsub. FRN notes Ser. MTN (Canada) 0.713 9/11/15 790,000 793,780 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.467 10/23/15 7,390,000 7,394,988 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN notes 0.505 7/28/14 1,080,000 1,080,630 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN notes Ser. MTN 1.088 11/24/14 400,000 402,326 Bank of Nova Scotia sr. unsec. unsub. FRN notes (Canada) 0.759 7/15/16 3,000,000 3,012,567 Bank of Nova Scotia sr. unsec. unsub. FRN notes (Canada) 0.643 3/15/16 4,700,000 4,707,011 Bank of Nova Scotia sr. unsec. unsub. FRN notes Ser. BKNT (Canada) 0.664 12/13/16 4,000,000 4,009,068 Bank of Nova Scotia sr. unsec. unsub. notes (Canada) 3.400 1/22/15 711,000 732,338 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN notes (Japan) 0.852 9/9/16 3,800,000 3,816,844 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes (Japan) 3.850 1/22/15 3,300,000 3,400,122 Short Duration Income Fund 25 Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Banking cont. Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes (Japan) 1.000 2/26/16 $500,000 $498,636 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN notes (Japan) 0.687 2/26/16 5,160,000 5,156,795 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes (Japan) 2.450 9/11/15 1,295,000 1,328,761 Barclays Bank PLC sr. unsec. unsub. FRN notes Ser. MTN (United Kingdom) 0.782 12/9/16 1,265,000 1,264,647 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 5.200 7/10/14 1,300,000 1,327,505 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 3.900 4/7/15 1,814,000 1,883,440 BB&T Corp. unsec. sub. notes 5.200 12/23/15 2,315,000 2,489,169 BBVA US Senior SAU bank guaranty sr. unsec. unsub. notes (Spain) 3.250 5/16/14 11,102,000 11,166,479 Bear Stearns Companies, LLC (The) sr. unsec. FRN notes Ser. MTN 0.629 11/21/16 1,550,000 1,541,019 BNP Paribas SA bank guaranty sr. unsec. unsub. FRN notes Ser. MTN (France) 2.995 12/20/14 3,291,000 3,363,725 BNP Paribas SA sr. unsec. FRN notes (France) 0.832 12/12/16 10,000,000 10,005,753 BNP Paribas/BNP Paribas US Medium-Term Note Program, LLC 144A bank guaranty unsec. sub. notes (France) 5.125 1/15/15 2,400,000 2,490,936 BNY Mellon NA unsec. sub. notes 4.750 12/15/14 472,000 490,166 BPCE SA company guaranty sr. unsec. FRN notes Ser. MTN (France) 1.489 4/25/16 14,975,000 15,169,211 Branch Banking & Trust Co. sr. unsec. FRN notes 0.667 12/1/16 2,000,000 1,998,867 Branch Banking & Trust Co. unsec. sub. FRN notes 0.564 9/13/16 10,765,000 10,685,447 Canadian Imperial Bank of Commerce sr. unsec. unsub. FRN notes Ser. EMTN (Canada) 0.414 2/21/17 6,200,000 6,145,140 Canadian Imperial Bank of Commerce/Canada sr. unsec. unsub. FRN notes (Canada) 0.757 7/18/16 3,000,000 3,011,082 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.389 7/15/14 1,900,000 1,906,876 Capital One Financial Corp. sr. unsec. unsub. FRN notes 0.878 11/6/15 3,713,000 3,722,052 Capital One Financial Corp. sr. unsec. unsub. notes 7.375 5/23/14 3,195,000 3,261,654 Capital One Financial Corp. sr. unsec. unsub. notes 2.150 3/23/15 1,000,000 1,015,770 Capital One Financial Corp. sr. unsec. unsub. notes 2.125 7/15/14 500,000 503,653 Capital One NA/Mclean VA sr. unsec. FRN notes 0.696 3/22/16 4,000,000 3,992,358 Citigroup, Inc. sr. unsec. FRN notes 1.199 7/25/16 5,000,000 5,050,775 Citigroup, Inc. sr. unsec. FRN notes 1.037 4/1/16 3,700,000 3,723,151 Citigroup, Inc. sr. unsec. notes 6.010 1/15/15 762,000 799,740 Citigroup, Inc. sr. unsec. sub. FRN notes 0.512 6/9/16 6,400,000 6,292,467 Citigroup, Inc. sub. notes 5.000 9/15/14 760,000 779,844 Commonwealth Bank of Australia 144A sr. unsec. FRN notes (Australia) 1.043 9/18/15 6,900,000 6,970,352 Commonwealth Bank of Australia 144A sr. unsec. FRN notes (Australia) 0.745 9/20/16 5,000,000 5,000,047 26 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Banking cont. Commonwealth Bank of Australia/New York, NY sr. unsec. notes 1.250 9/18/15 $480,000 $485,616 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands sr. unsec. FRN notes (Netherlands) 0.723 3/18/16 9,425,000 9,451,154 Credit Agricole SA/London 144A sr. unsec. FRN notes (United Kingdom) 1.399 4/15/16 10,325,000 10,449,220 Credit Agricole SA/London 144A sr. unsec. FRN notes (France) 1.096 10/3/16 5,000,000 5,000,068 Credit Suisse/New York sr. unsec. notes 5.500 5/1/14 500,000 506,286 Danske Bank A/S 144A sr. unsec. unsub. FRN notes (Denmark) 1.292 4/14/14 11,150,000 11,166,959 Deutsche Bank Financial, LLC bank guaranty unsec. sub. notes Ser. MTN (Germany) 5.375 3/2/15 5,572,000 5,822,200 DNB Boligkreditt AS 144A sr. unsub. bonds (Norway) 2.100 10/14/15 2,500,000 2,565,225 Fifth Third Bancorp unsec. sub. FRB bonds 0.665 12/20/16 4,745,000 4,701,090 Fifth Third Bank/Cincinnati, Ohio sr. unsec. FRN notes 0.647 2/26/16 9,700,000 9,712,055 Fifth Third Bank/Cincinnati, Ohio unsec. sub. notes Ser. BKNT 4.750 2/1/15 800,000 832,641 HBSC Bank USA NA/New York, NY unsec. sub. notes (United Kingdom) 4.625 4/1/14 4,235,000 4,263,569 HSBC Finance Corp. sr. unsec. notes 5.250 4/15/15 2,293,000 2,409,805 HSBC Finance Corp. sr. unsec. notes 5.000 6/30/15 2,773,000 2,930,720 HSBC Finance Corp. sr. unsec. unsub. FRN notes 0.669 6/1/16 6,647,000 6,636,544 ING Bank N.V. 144A sr. unsec. FRN notes (Netherlands) 1.192 3/7/16 8,150,000 8,221,174 ING Bank NV 144A sr. unsec. FRN notes (Netherlands) 1.886 9/25/15 4,346,000 4,438,174 ING Bank NV 144A unsec. sub. notes (Netherlands) 5.125 5/1/15 3,510,000 3,661,530 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.700 1/20/15 1,500,000 1,542,390 JPMorgan Chase & Co. unsec. sub. FRN notes 1.450 9/1/15 3,087,000 3,093,875 JPMorgan Chase Bank, NA unsec. sub. FRN notes 0.574 6/13/16 10,335,000 10,245,916 KeyBank NA/Cleveland, OH unsec. sub. notes 5.800 7/1/14 2,240,000 2,288,607 KeyBank NA/Cleveland, OH sr. unsec. FRN notes 0.727 11/25/16 3,000,000 3,003,376 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN 5.450 3/3/16 5,000,000 5,443,415 KeyCorp sr. unsec. unsub. notes 3.750 8/13/15 2,500,000 2,612,229 Lloyds Bank PLC bank guaranty sr. unsec. unsub. notes (United Kingdom) 4.875 1/21/16 1,025,000 1,103,930 Lloyds Bank PLC 144A bank guaranty sr. unsec. notes (United Kingdom) 4.375 1/12/15 11,339,000 11,729,062 Manufacturers & Traders Trust Co. sr. unsec. FRB bonds 0.611 1/30/17 5,000,000 4,996,247 Manufacturers & Traders Trust Co. sr. unsec. FRN notes Ser. BKNT 0.542 3/7/16 10,000,000 9,983,250 Mellon Funding Corp. company guaranty unsec. sub. notes 5.000 12/1/14 1,600,000 1,659,403 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.792 5/2/17 1,767,000 1,727,375 Mizuho Financial Group Cayman, Ltd. 144A unsec. sub. notes (Japan) 5.790 4/15/14 6,899,000 6,968,080 Short Duration Income Fund 27 Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Banking cont. National Australia Bank, Ltd. 144A sr. unsec. FRB bonds (Australia) 0.669 12/2/16 $4,000,000 $4,001,139 National Australia Bank, Ltd./New York sr. unsec. FRN notes (Australia) 1.368 8/7/15 1,000,000 1,015,007 National Australia Bank, Ltd./New York sr. unsec. FRN notes (Australia) 0.789 7/25/16 7,600,000 7,626,425 National Australia Bank, Ltd./New York sr. unsec. notes (Australia) 1.600 8/7/15 362,000 367,575 National Bank of Canada bank guaranty sr. unsec. notes (Canada) 1.500 6/26/15 3,285,000 3,326,381 National City Bank/Cleveland, OH unsec. sub. FRN notes Ser. BKNT 0.612 6/7/17 1,265,000 1,251,365 Nationwide Building Society 144A sr. unsec. notes (United Kingdom) 4.650 2/25/15 4,140,000 4,306,428 Nationwide Building Society 144A sr. unsec. sub. notes (United Kingdom) 5.000 8/1/15 5,000,000 5,287,970 Nordea Bank AB 144A sr. unsec. FRN notes (Sweden) 0.699 5/13/16 8,700,000 8,715,886 Nordea Bank AB 144A sr. unsec. notes (Sweden) 2.250 3/20/15 210,000 214,213 Nordea Bank AB 144A sr. unsec. unsub. notes (Sweden) 3.700 11/13/14 2,400,000 2,461,920 PNC Bank, N.A. sr. unsec. unsub. FRN notes Ser. BKNT 0.556 4/29/16 4,000,000 4,002,176 PNC Bank, N.A. sr. unsec. FRN notes 0.545 1/28/16 1,954,000 1,956,593 PNC Funding Corp. bank guaranty unsec. sub. notes 5.250 11/15/15 3,204,000 3,433,852 PNC Funding Corp. sr. unsec. notes 5.400 6/10/14 1,768,000 1,798,951 PNC Funding Corp. sr. unsec. notes 3.000 5/19/14 1,598,000 1,610,921 Regions Financial Corp. sr. unsec. unsub. notes 7.750 11/10/14 14,795,000 15,602,363 Royal Bank of Canada sr. unsec. FRN notes (Canada) 0.567 1/23/17 2,000,000 2,001,192 Royal Bank of Canada sr. unsec. unsub. FRN notes Ser. GMTN (Canada) 0.702 9/9/16 12,340,000 12,387,929 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes (United Kingdom) 2.550 9/18/15 3,615,000 3,697,422 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes (United Kingdom) 4.875 3/16/15 750,000 783,952 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes (United Kingdom) 4.375 3/16/16 1,785,000 1,908,367 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes (United Kingdom) 4.875 8/25/14 9,358,000 9,554,026 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4.625 4/19/16 2,000,000 2,141,482 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes (Spain) 3.724 1/20/15 3,000,000 3,066,384 Societe Generale SA 144A sr. unsec. notes (France) 3.100 9/14/15 1,450,000 1,502,345 Societe Generale SA 144A sr. unsec. unsub. FRN notes (France) 1.292 4/11/14 1,400,000 1,402,353 Standard Chartered PLC 144A sr. unsec. unsub. notes (United Kingdom) 5.500 11/18/14 3,714,000 3,860,162 Standard Chartered PLC 144A sr. unsec. unsub. notes (United Kingdom) 3.850 4/27/15 5,480,000 5,671,111 28 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Banking cont. Sumitomo Mitsui Banking Corp. bank guaranty sr. unsec. FRN notes (Japan) 0.907 7/19/16 $3,250,000 $3,255,590 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. FRN notes (Japan) 0.670 1/10/17 6,000,000 5,996,510 Sumitomo Mitsui Banking Corp. sr. unsec. notes (Japan) 1.350 7/18/15 1,450,000 1,465,502 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes (Japan) 1.900 7/22/14 380,000 382,313 Sumitomo Mitsui Banking Corp. 144A sr. unsec. unsub. bonds (Japan) 3.150 7/22/15 2,290,000 2,371,238 SunTrust Bank/Atlanta, GA sr. unsec. FRB bonds Ser. BKNT 0.527 2/15/17 10,000,000 9,984,827 Svenska Handelsbanken AB sr. unsec. FRN notes (Sweden) 0.716 9/23/16 2,000,000 2,005,315 Svenska Handelsbanken AB sr. unsec. FRN notes (Sweden) 0.696 3/21/16 11,410,000 11,427,191 Swetbank Hypotek AB 144A bank guaranty sr. unsub. bonds (Sweden) 2.950 3/28/16 425,000 444,839 Swetbank Hypotek AB 144A bank guaranty unsub. notes (Sweden) 0.697 3/28/14 1,110,000 1,110,780 Toronto-Dominion Bank (The) sr. unsec. FRB bonds Ser. MTN (Canada) 0.702 9/9/16 8,000,000 8,033,445 Toronto-Dominion Bank (The) sr. unsec. FRN notes Ser. MTN (Canada) 0.418 5/1/15 4,000,000 4,005,488 UBS AG/Stamford, CT sr. unsec. notes Ser. BKNT 3.875 1/15/15 1,500,000 1,548,885 UBS AG/Stamford, CT unsec. sub. notes 7.375 7/15/15 4,375,000 4,750,249 US Bancorp sr. unsec. unsub. notes 4.200 5/15/14 100,000 101,122 US Bank NA unsec. sub. FRN notes 0.522 10/14/14 2,114,000 2,116,909 US Bank NA unsec. sub. notes 6.300 2/4/14 288,000 288,000 US Bank NA unsec. sub. notes 4.950 10/30/14 2,958,000 3,061,137 US Bank NA unsec. sub. notes 4.800 4/15/15 3,750,000 3,932,081 US Bank NA/Cincinnati, OH sr. unsec. FRN notes Ser. BKNT 0.466 1/30/17 7,000,000 6,989,502 Wachovia Corp. unsec. sub. FRN notes 0.609 10/15/16 4,226,000 4,209,650 Wachovia Corp. unsec. sub. FRN notes 0.576 10/28/15 8,544,000 8,543,316 Wells Fargo Bank, NA unsec. sub. FRN notes 0.448 5/16/16 2,000,000 1,988,386 Westpac Banking Corp. sr. unsec. unsub. FRN notes (Australia) 1.006 9/25/15 3,880,000 3,916,158 Westpac Banking Corp. sr. unsec. unsub. FRN notes (Australia) 0.668 11/25/16 6,600,000 6,596,285 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 3.000 8/4/15 2,000,000 2,074,804 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 1.125 9/25/15 1,330,000 1,343,775 Westpac Banking Corp. 144A sr. unsec. FRN notes (Australia) 1.168 2/24/14 700,000 700,429 Short Duration Income Fund 29 Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Basic materials (0.6%) BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. FRN notes (Australia) 0.508 2/18/14 $1,117,000 $1,117,114 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. FRN notes (Australia) 0.497 9/30/16 3,000,000 3,000,045 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 6.000 4/15/14 5,000,000 5,050,885 Capital goods (1.1%) Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.537 4/1/14 1,290,000 1,290,457 Caterpillar Financial Services Corp. sr. unsec. notes 6.125 2/17/14 880,000 881,711 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN 4.750 2/17/15 585,000 611,443 Caterpillar Financial Services Corp. sr. unsec. unsub. notes 1.125 12/15/14 650,000 654,651 John Deere Capital Corp. sr. unsec. FRN notes 0.532 10/11/16 10,000,000 10,018,996 John Deere Capital Corp. sr. unsec. unsub. notes Ser. MTN 2.950 3/9/15 1,000,000 1,027,710 John Deere Capital Corp. unsec. FRN notes 0.312 1/12/15 2,000,000 2,000,397 Communication services (2.0%) AT&T, Inc. sr. unsec. unsub. FRN notes 0.624 2/12/16 9,255,000 9,246,541 BellSouth Corp. sr. unsec. unsub. bonds 5.200 9/15/14 3,645,000 3,749,360 British Telecommunications PLC sr. unsec. unsub. notes (United Kingdom) 2.000 6/22/15 1,550,000 1,577,209 Comcast Corp. company guaranty sr. unsec. unsub. notes 5.850 11/15/15 2,700,000 2,942,706 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes (Netherlands) 4.875 7/8/14 8,384,000 8,539,750 Verizon Communications, Inc. sr. unsec. unsub. FRN notes 1.773 9/15/16 4,000,000 4,122,848 Vodafone Group PLC sr. unsec. unsub. FRN notes (United Kingdom) 0.623 2/19/16 1,020,000 1,018,888 Consumer cyclicals (5.9%) Clorox Co. (The) sr. unsec. notes 3.550 11/1/15 1,000,000 1,048,103 Clorox Co. (The) sr. unsec. unsub. notes 5.000 1/15/15 5,000,000 5,208,820 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN notes 0.857 3/28/14 1,330,000 1,331,165 Daimler Finance North America, LLC 144A company guaranty sr. unsec. notes 1.950 3/28/14 2,685,000 2,690,397 Daimler Finance North America, LLC 144A company guaranty sr. unsec. unsub. FRN notes 0.922 8/1/16 4,000,000 4,021,696 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 1.489 5/9/16 8,792,000 8,935,793 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 1.018 1/17/17 4,000,000 4,017,706 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 8.700 10/1/14 500,000 526,435 30 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Consumer cyclicals cont. Harley-Davidson Financial Services, Inc. 144A company guaranty sr. unsec. notes 1.150 9/15/15 $1,200,000 $1,205,176 Harley-Davidson Funding Corp. 144A company guaranty sr. unsec. notes 5.750 12/15/14 2,572,000 2,683,069 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.400 3/1/16 5,266,000 5,786,939 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 7.500 6/1/15 3,955,000 4,300,576 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.750 7/15/14 11,911,000 12,179,033 NBCUniversal Enterprise, Inc. 144A company guaranty sr. unsec. FRN notes 0.776 4/15/16 7,635,000 7,658,093 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4.500 1/30/15 3,115,000 3,231,118 Nissan Motor Acceptance Corp. 144A unsec. FRN notes 0.946 9/26/16 6,800,000 6,832,495 Toyota Motor Credit Corp. sr. unsec. FRN notes 0.391 3/10/15 2,210,000 2,211,471 Toyota Motor Credit Corp. sr. unsec. unsub. FRN notes 0.528 5/17/16 3,000,000 3,006,207 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.200 6/17/15 214,000 221,920 Toyota Motor Credit Corp. sr. unsec. unsub. notes 0.875 7/17/15 1,000,000 1,007,156 Toyota Motor Credit Corp. unsec. FRN notes 0.411 12/5/14 2,369,000 2,372,501 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 0.996 3/21/14 1,270,000 1,271,022 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 0.837 11/20/14 1,550,000 1,555,535 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 0.675 11/18/16 6,000,000 5,998,318 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. FRN notes (Germany) 0.857 4/1/14 350,000 350,208 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes (Germany) 1.875 4/1/14 960,000 962,016 Walt Disney Co. (The) sr. unsec. unsub. notes 1.350 8/16/16 1,543,000 1,562,934 Consumer finance (1.4%) American Express Co. sr. unsec. notes 7.250 5/20/14 2,182,000 2,226,227 American Express Credit Corp. sr. unsec. FRN notes 0.746 7/29/16 4,000,000 4,021,956 American Express Credit Corp. sr. unsec. notes Ser. MTN 5.300 12/2/15 2,000,000 2,165,010 American Honda Finance Corp. sr. unsec. unsub. FRN notes 0.740 10/7/16 7,500,000 7,552,480 American Honda Finance Corp. 144A sr. unsec. FRN notes 0.612 5/26/16 4,940,000 4,954,282 Capital One Bank USA NA sr. unsec. unsub. notes 5.125 2/15/14 550,000 550,703 Consumer staples (4.3%) Altria Group, Inc. company guaranty sr. unsec. notes 7.750 2/6/14 2,250,000 2,250,448 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 0.800 1/15/16 1,000,000 1,001,395 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN notes 0.429 1/27/17 3,300,000 3,301,973 Short Duration Income Fund 31 Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Consumer staples cont. Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5.375 11/15/14 $10,466,000 $10,863,195 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 3.625 4/15/15 1,000,000 1,038,024 Bacardi, Ltd. 144A company guaranty sr. unsec. unsub. notes (Bermuda) 7.450 4/1/14 2,070,000 2,092,760 Bottling Group, LLC company guaranty sr. unsec. notes 6.950 3/15/14 3,503,000 3,528,803 ConAgra Foods, Inc. sr. unsec. notes 5.875 4/15/14 3,388,000 3,424,739 Costco Wholesale Corp. sr. unsec. unsub. notes 0.650 12/7/15 4,500,000 4,518,963 Diageo Finance BV company guaranty sr. unsec. unsub. notes (Netherlands) 5.300 10/28/15 1,090,000 1,177,865 Foster’s Finance Corp. 144A company guaranty sr. unsec. notes 4.875 10/1/14 7,310,000 7,509,702 General Mills, Inc. sr. unsec. FRN notes 0.435 1/28/16 5,000,000 5,001,981 Kellogg Co. sr. unsec. unsub. notes 1.125 5/15/15 5,000,000 5,036,570 Kroger Co. (The) company guaranty sr. unsec. notes 3.900 10/1/15 2,535,000 2,661,831 Kroger Co. (The) sr. unsec. FRN notes 0.804 10/17/16 4,000,000 4,008,568 PepsiAmericas, Inc. company guaranty sr. unsec. unsub. notes 4.375 2/15/14 1,876,000 1,878,082 PepsiCo, Inc. sr. unsec. unsub. FRN notes 0.447 2/26/16 4,087,000 4,091,243 PepsiCo, Inc. sr. unsec. unsub. notes 0.800 8/25/14 659,000 660,976 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 1.850 1/15/15 1,256,000 1,270,290 WPP Finance UK company guaranty sr. unsec. notes (United Kingdom) 8.000 9/15/14 1,500,000 1,566,230 WPP Finance UK company guaranty sr. unsec. unsub. notes (United Kingdom) 5.875 6/15/14 1,307,000 1,330,267 Energy (1.5%) Canadian Natural Resources, Ltd. sr. unsec. unsub. notes (Canada) 4.900 12/1/14 1,000,000 1,036,356 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes (Canada) 1.450 11/14/14 5,919,000 5,959,711 Chevron Corp. sr. unsec. notes 0.889 6/24/16 2,000,000 2,007,620 Devon Energy Corp. sr. unsec. unsub. FRN notes 0.784 12/15/16 4,000,000 4,010,360 Devon Energy Corp. sr. unsec. unsub. FRN notes 0.694 12/15/15 4,000,000 4,007,519 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes (Canada) 5.800 5/1/14 6,200,000 6,279,337 Financial (1.4%) Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN notes 0.390 1/10/17 8,000,000 8,004,780 General Electric Capital Corp. sr. unsec. FRN notes 0.839 1/8/16 1,500,000 1,511,109 General Electric Capital Corp. sr. unsec. FRN notes 0.439 1/8/16 4,880,000 4,876,711 General Electric Capital Corp. sr. unsec. FRN notes 0.433 10/6/15 2,305,000 2,307,056 General Electric Capital Corp. sr. unsec. FRN notes 0.393 9/15/14 100,000 100,073 32 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Financial cont. General Electric Capital Corp. sr. unsec. FRN notes Ser. GMTN 0.892 7/12/16 $3,930,000 $3,966,621 General Electric Capital Corp. sr. unsec. unsub. FRN notes 1.277 7/2/15 700,000 708,630 General Electric Capital Corp. sr. unsec. unsub. notes 4.375 9/21/15 700,000 741,682 Health care (0.4%) AbbVie, Inc. sr. unsec. unsub. FRN notes 0.998 11/6/15 3,624,000 3,658,783 AbbVie, Inc. sr. unsec. unsub. notes 1.200 11/6/15 1,795,000 1,813,128 Coventry Health Care, Inc. sr. unsec. notes 6.125 1/15/15 1,310,000 1,378,060 Insurance (4.1%) Aflac, Inc. sr. unsec. notes 3.450 8/15/15 2,790,000 2,912,156 Allstate Corp. (The) sr. unsec. unsub. notes 6.200 5/16/14 2,072,000 2,105,649 Allstate Corp. (The) sr. unsec. unsub. notes 5.000 8/15/14 780,000 799,279 American International Group, Inc. sr. unsec. unsub. notes 3.000 3/20/15 1,857,000 1,906,896 CNA Financial Corp. sr. unsec. unsub. notes 5.850 12/15/14 5,823,000 6,081,273 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 4.000 3/30/15 1,150,000 1,192,274 Hartford Life Global Funding Trusts sr. unsub. FRN notes 0.423 6/16/14 7,001,000 7,000,167 Liberty Mutual Group, Inc. 144A sr. unsec. notes 5.750 3/15/14 5,000,000 5,027,675 Lincoln National Corp. sr. unsec. unsub. notes 4.750 2/15/14 2,107,000 2,109,602 Mass Mutual Global Funding II 144A sr. unsub. notes 2.300 9/28/15 500,000 514,163 MetLife Institutional Funding II 144A FRN notes 1.143 4/4/14 500,000 500,766 MetLife Institutional Funding II 144A FRN notes 0.613 1/6/15 6,500,000 6,514,553 Metropolitan Life Global Funding I 144A FRB Bonds 0.769 7/15/16 3,560,000 3,569,620 Metropolitan Life Global Funding I 144A sr. notes 2.000 1/9/15 725,000 736,209 Metropolitan Life Global Funding I 144A sr. unsub. FRN notes 0.594 3/19/14 500,000 500,264 New York Life Global Funding 144A FRN notes 0.587 5/23/16 5,000,000 5,011,566 New York Life Global Funding 144A FRN notes 0.503 4/4/14 500,000 500,308 Principal Life Global Funding II 144A company guaranty sr. FRN notes 0.867 7/9/14 500,000 501,298 Principal Life Global Funding II 144A notes 1.000 12/11/15 4,835,000 4,856,482 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997 9/30/15 2,579,750 2,660,537 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTN 4.750 4/1/14 2,881,000 2,900,686 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB 5.100 9/20/14 5,985,000 6,156,699 Investment banking/Brokerage (3.1%) Deutsche Bank AG unsec. sub. FRN notes Ser. EMTN (Germany) 1.038 2/17/15 3,313,000 3,304,718 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.238 2/7/14 7,568,000 7,568,325 Short Duration Income Fund 33 Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Investment banking/Brokerage cont. Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.300 5/3/15 $6,358,000 $6,550,393 Macquarie Group, Ltd. 144A sr. unsec. notes (Australia) 7.300 8/1/14 8,998,000 9,272,770 Mizuho Securities USA, Inc. 144A unsec. FRN notes 0.741 12/10/14 6,000,000 5,999,004 Morgan Stanley sr. unsec. unsub. FRN notes Ser. GMTN 1.194 12/19/14 500,000 502,198 Morgan Stanley sr. unsec. unsub. notes Ser. GMTN 4.100 1/26/15 12,996,000 13,431,652 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 4.150 12/1/14 2,245,000 2,312,738 Real estate (8.9%) AvalonBay Communities, Inc. sr. unsec. unsub. notes Ser. MTN R 5.375 4/15/14 2,750,000 2,775,179 Boston Properties, LP sr. unsec. unsub. notes R 5.625 4/15/15 4,354,000 4,611,935 Boston Properties, LP sr. unsec. unsub. notes R 5.000 6/1/15 8,225,000 8,681,996 Camden Property Trust sr. unsec. unsub. notes R 5.000 6/15/15 2,596,000 2,737,178 ERP Operating LP sr. unsec. unsub. notes R 5.250 9/15/14 6,530,000 6,714,605 HCP, Inc. sr. unsec. unsub. notes R 7.072 6/8/15 3,500,000 3,774,720 HCP, Inc. sr. unsec. unsub. notes R 2.700 2/1/14 8,655,000 8,654,920 Health Care REIT, Inc. sr. unsec. notes R 3.625 3/15/16 4,000,000 4,219,842 Hospitality Properties Trust sr. unsec. notes R 7.875 8/15/14 2,581,000 2,586,139 Kimco Realty Corp. sr. unsec. notes Ser. MTN R 4.904 2/18/15 5,157,000 5,374,955 Kimco Realty Corp. sr. unsec. unsub. notes R 4.820 6/1/14 8,104,000 8,210,842 Liberty Property LP sr. unsec. unsub. notes R 5.125 3/2/15 600,000 625,411 Mack-Cali Realty LP sr. unsec. notes R 5.125 2/15/14 3,300,000 3,303,505 Mack-Cali Realty LP sr. unsec. unsub. notes R 5.125 1/15/15 1,000,000 1,038,386 Mid-America Apartments LP 144A sr. unsec. notes R 6.250 6/15/14 12,858,000 13,113,926 Pan Pacific Retail Properties, Inc. company guaranty sr. unsec. notes R 5.950 6/1/14 2,547,000 2,590,284 Realty Income Corp. sr. unsec. notes R 5.500 11/15/15 4,000,000 4,308,224 Regency Centers LP company guaranty sr. unsec. unsub. notes 4.950 4/15/14 8,100,000 8,167,631 Simon Property Group LP sr. unsec. unsub. notes R 6.750 5/15/14 7,307,000 7,342,074 Simon Property Group LP sr. unsec. unsub. notes R 5.750 12/1/15 1,024,000 1,105,435 Simon Property Group LP sr. unsec. unsub. notes R 5.625 8/15/14 2,795,000 2,868,906 Simon Property Group LP sr. unsec. unsub. notes R 5.100 6/15/15 1,000,000 1,060,795 Simon Property Group LP sr. unsec. unsub. notes R 4.200 2/1/15 819,000 841,707 UDR, Inc. company guaranty sr. unsec. unsub. notes R 5.250 1/15/15 7,415,000 7,715,641 UDR, Inc. sr. unsec. unsub. notes R 5.500 4/1/14 2,232,000 2,248,486 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes R 3.125 11/30/15 9,676,000 10,063,640 Vornado Realty LP sr. unsec. unsub. notes R 4.250 4/1/15 1,165,000 1,197,127 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5.750 9/2/15 13,155,000 14,138,685 34 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (79.5%)* cont. rate (%) date amount Value Technology (1.8%) Honeywell International, Inc. sr. unsec. unsub. FRN notes 0.289 11/17/15 $5,000,000 $5,007,211 Western Union Co. (The) sr. unsec. notes 6.500 2/26/14 2,480,000 2,488,643 Western Union Co. (The) sr. unsec. unsub. FRN notes 1.239 8/21/15 8,945,000 8,973,839 Xerox Corp. sr. unsec. FRN notes 1.058 5/16/14 11,885,000 11,903,639 Transportation (0.5%) Burlington Northern Santa Fe, LLC sr. unsec. notes 7.000 2/1/14 4,500,000 4,500,000 Kansas City Southern de Mexico SA de CV sr. unsec. FRN notes (Mexico) 0.935 10/28/16 4,000,000 4,001,076 Utilities and power (3.9%) Atmos Energy Corp. sr. unsec. unsub. notes 4.950 10/15/14 2,000,000 2,060,026 CMS Energy Corp. sr. unsec. unsub. notes 4.250 9/30/15 2,000,000 2,104,244 DTE Electric Co. sr. notes (Canada) 4.800 2/15/15 2,000,000 2,073,240 DTE Energy Co. sr. unsec. unsub. notes 7.625 5/15/14 1,201,000 1,224,768 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.300 2/1/14 5,641,000 5,640,887 Duke Energy Ohio, Inc. sr. mortgage FRB bonds 0.382 3/6/15 1,000,000 1,000,878 Electricite de France (EDF) 144A sr. unsec. FRN notes (France) 0.694 1/20/17 8,000,000 8,009,503 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7.875 12/15/15 2,500,000 2,815,608 Georgia Power Co. sr. unsec. unsub. FRN notes 0.563 3/15/16 3,209,000 3,207,704 Georgia Power Co. sr. unsec. unsub. notes 0.625 11/15/15 2,000,000 2,001,673 Kinder Morgan Energy Partners LP sr. unsec. notes 5.625 2/15/15 1,465,000 1,535,814 Kinder Morgan Energy Partners LP sr. unsec. notes 5.125 11/15/14 2,801,000 2,899,902 LG&E and KU Energy, LLC sr. unsec. unsub. notes 2.125 11/15/15 4,000,000 4,069,848 MidAmerican Energy Holdings Co. sr. unsec. notes 5.000 2/15/14 2,660,000 2,663,301 Oncor Electric Delivery Co., LLC sr. notes 6.375 1/15/15 1,910,000 2,008,466 Peco Energy Co. bonds 5.000 10/1/14 500,000 514,567 Potomac Edison Co. (The) sr. unsub. notes 5.125 8/15/15 3,675,000 3,886,386 Progress Energy, Inc. sr. unsec. unsub. notes 6.050 3/15/14 4,950,000 4,980,730 Southern Co. (The) sr. unsec. unsub. notes 4.150 5/15/14 115,000 116,181 TransCanada PipeLines, Ltd. sr. unsec. unsub. FRN notes (Canada) 0.927 6/30/16 7,100,000 7,158,393 Westar Energy, Inc. sr. mtge. bonds 6.000 7/1/14 500,000 511,347 Total corporate bonds and notes (cost $1,243,791,384) Maturity Principal COMMERCIAL PAPER (11.1%)* Yield (%) date amount Value AXA Financial, Inc. 0.341 7/30/14 $4,500,000 $4,491,450 AXA Financial, Inc. 144A 3.132 8/6/14 722,000 720,549 BBVA US Senior, S.A. Unipersonal 144A (Spain) 0.501 6/16/14 3,000,000 2,993,642 British Telecommunications PLC (United Kingdom) 0.250 4/8/14 2,000,000 1,998,969 British Telecommunications PLC (United Kingdom) 0.586 3/27/14 1,750,000 1,749,297 Short Duration Income Fund 35 Maturity Principal COMMERCIAL PAPER (11.1%)* cont. Yield (%) date amount Value British Telecommunications PLC (United Kingdom) 0.740 3/10/14 $2,000,000 $1,999,491 Canadian Natural Resources, Ltd. (Canada) 0.280 3/4/14 3,000,000 2,999,379 CIGNA Corp. 0.451 6/4/14 1,600,000 1,598,099 CIGNA Corp. 0.401 5/16/14 994,000 993,072 CIGNA Corp. 0.340 4/24/14 1,000,000 999,325 ConAgra Foods, Inc. 0.400 2/12/14 5,000,000 4,999,357 Daimler Finance North America, LLC 0.674 3/13/14 400,000 399,888 DCP Midstream Operating, LP 0.801 2/24/14 2,000,000 1,999,436 DCP Midstream Operating, LP 0.800 2/20/14 4,300,000 4,299,002 DCP Midstream Operating, LP 0.600 2/3/14 5,700,000 5,699,810 Duke Energy Corp. 144A 0.270 3/19/14 1,075,000 1,074,675 Electricite De France SA (France) 0.563 1/6/15 4,000,000 3,980,379 ENI Finance USA, Inc. 0.471 5/2/14 4,700,000 4,696,781 ENI Finance USA, Inc. 0.370 2/3/14 1,200,000 1,199,983 Entergy Corp. 0.620 2/13/14 8,500,000 8,498,809 Entergy Corp. 144A 0.550 2/12/14 2,000,000 1,999,743 Ford Motor Credit Co., LLC 0.722 4/3/14 1,000,000 999,273 Glencore Funding, LLC 0.672 7/15/14 6,000,000 5,990,237 Glencore Funding, LLC 0.470 4/7/14 300,000 299,844 KCP&L Greater Missouri Operations Co. 144A 0.520 2/3/14 5,000,000 4,999,917 Kinder Morgan Energy Partners, LP 0.260 2/18/14 2,000,000 1,999,785 Kinder Morgan Energy Partners, LP 144A 0.270 2/7/14 1,000,000 999,961 Kroger Co. (The) 0.220 2/5/14 5,000,000 4,999,861 Marriott International, Inc./DE 144A 0.290 2/19/14 2,000,000 1,999,771 Molson Coors Brewing Co. 0.400 2/12/14 5,500,000 5,499,292 Molson Coors Brewing Co. 0.442 2/10/14 4,811,000 4,810,487 National Grid USA 0.330 4/2/14 7,100,000 7,096,740 National Grid USA 144A 0.330 3/25/14 4,000,000 3,998,463 Newell Rubbermaid, Inc. 0.500 2/7/14 12,000,000 11,999,066 NiSource Finance Corp. 0.623 2/3/14 6,500,000 6,499,583 SABMiller Holdings, Inc. 0.270 2/18/14 2,000,000 1,999,785 SCANA Corp. 0.310 2/11/14 11,900,000 11,898,601 Time Warner Cable, Inc. 0.320 3/3/14 4,500,000 4,499,105 TransCanada America Investments 0.370 3/18/14 4,000,000 3,998,717 Union Electric Co. 0.500 2/21/14 4,000,000 3,999,067 Union Electric Co. 0.400 2/3/14 8,000,000 7,999,746 Vodafone Group PLC (United Kingdom) 0.300 3/14/14 750,000 749,785 Vodafone Group PLC (United Kingdom) 0.340 3/11/14 2,550,000 2,549,331 Vodafone Group PLC (United Kingdom) 0.280 2/10/14 1,800,000 1,799,898 Whirlpool Corp. 0.580 2/6/14 3,000,000 2,999,810 Wyndham Worldwide Corp. 0.610 2/7/14 6,300,000 6,299,510 Wyndham Worldwide Corp. 0.610 2/4/14 4,000,000 3,999,822 Total commercial paper (cost $174,358,173) 36 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (6.5%)* rate (%) date amount Value Agency collateralized mortgage obligations (2.9%) Federal Home Loan Mortgage Corp. Ser. 1619, Class PZ 6.500 11/15/23 $447,584 $499,442 Ser. 2345, Class PQ 6.500 8/15/16 168,101 177,026 Ser. 3151, Class PD 6.000 11/15/34 33,857 33,867 Ser. 2430, Class UD 6.000 3/15/17 132,270 139,846 Ser. 3724, Class CM 5.500 6/15/37 596,026 650,227 Ser. 3316, Class CD 5.500 5/15/37 282,102 307,652 Ser. 3302, Class DA 5.500 12/15/17 120,204 121,331 Ser. 2503, Class B 5.500 9/15/17 147,337 156,706 Ser. 3662, Class QA 5.000 3/15/38 373,188 382,529 Ser. 3593, Class KP 5.000 6/15/36 32,128 32,215 Ser. 3028, Class BA 5.000 4/15/34 142,656 147,258 Ser. 2938, Class ND 5.000 10/15/33 48,143 49,014 Ser. 2888, Class CG 5.000 8/15/33 185,613 193,057 Ser. 2941, Class XD 5.000 5/15/33 31,265 31,279 Ser. 2840, Class OE 5.000 2/15/33 84,996 86,513 Ser. 2875, Class GM 5.000 1/15/33 134,332 135,957 Ser. 2903, Class LA 5.000 10/15/31 58,589 58,798 Ser. 3331, Class NV 5.000 6/15/29 286,000 301,506 Ser. 3580, Class VB 5.000 4/15/29 184,748 189,249 Ser. 2542, Class ES 5.000 12/15/17 39,257 41,353 Ser. 2519, Class AH 5.000 11/15/17 425,334 450,408 Ser. 2513, Class DB 5.000 10/15/17 57,371 60,657 Ser. 3539, Class PM 4.500 5/15/37 130,721 136,380 Ser. 3730, Class PL 4.500 1/15/33 43,992 44,289 Ser. 3697, Class BM 4.500 9/15/31 42,562 43,171 Ser. 2958, Class QD 4.500 4/15/20 78,571 83,102 Ser. 2882, Class UM 4.500 8/15/19 188,045 193,413 Ser. 2931, Class AM 4.500 7/15/19 24,797 25,203 Ser. 3845, Class KP 4.000 4/15/38 348,451 353,413 Ser. 3681, Class AH 4.000 10/15/27 673,995 689,160 Ser. 2854, Class DL 4.000 9/15/19 333,392 350,627 Ser. 2864, Class GB 4.000 9/15/19 237,643 251,470 Ser. 2783, Class AY 4.000 4/15/19 224,850 236,930 Ser. 3805, Class AK 3.500 4/15/24 163,462 169,825 Ser. 2643, Class ME 3.500 3/15/18 77,007 78,857 Ser. 3683, Class JH 2.500 12/15/23 79,273 80,178 Ser. 3611, Class PO, PO 0.000 7/15/34 158,297 142,847 Ser. 1420, Class B, PO 0.000 11/15/22 66,479 61,785 Federal National Mortgage Association Ser. 11-15, Class AB 9.750 8/25/19 424,569 480,442 Ser. 10-110, Class AE 9.750 11/25/18 311,729 353,091 Ser. 06-10, Class GC 6.000 9/25/34 4,221,369 4,348,010 Ser. 06-124, Class A 5.625 11/25/36 68,957 71,701 Ser. 08-8, Class PA 5.000 2/25/38 314,626 331,661 Short Duration Income Fund 37 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (6.5%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 09-86, Class PC 5.000 3/25/37 $3,468,381 $3,537,748 Ser. 09-55, Class PC 5.000 9/25/36 48,006 48,483 Ser. 05-101, Class ND 5.000 6/25/34 151,217 153,775 Ser. 09-15, Class MC 5.000 3/25/24 126,280 134,485 Ser. 03-92, Class VH 5.000 2/25/19 650,000 671,125 Ser. 02-65, Class HC 5.000 10/25/17 32,465 34,023 Ser. 09-100, Class PA 4.500 4/25/39 49,957 51,518 Ser. 04-8, Class GD 4.500 10/25/32 174,283 179,648 Ser. 04-26, Class PD 4.500 8/25/32 283,693 293,210 Ser. 09-53, Class G 4.500 12/25/26 2,628,804 2,650,542 Ser. 11-60, Class PA 4.000 10/25/39 86,290 90,299 Ser. 11-4, Class JP 4.000 6/25/39 1,122,910 1,164,809 Ser. 11-36, Class PA 4.000 2/25/39 830,233 857,113 Ser. 11-113, Class LA 4.000 6/25/37 99,818 100,742 Ser. 03-43, Class YA 4.000 3/25/33 754,332 777,128 Ser. 10-109, Class JB 4.000 8/25/28 484,278 510,077 Ser. 10-17, Class CA 4.000 11/25/23 143,731 146,267 Ser. 11-89, Class VA 4.000 9/25/23 718,915 737,685 Ser. 11-111, Class VA 4.000 1/25/23 449,048 455,503 Ser. 11-111, Class VC 4.000 1/25/23 270,534 272,648 Ser. 04-27, Class HB 4.000 5/25/19 104,958 111,869 Ser. 11-20, Class PC 3.500 3/25/39 206,116 212,460 Ser. 11-40, Class DA 3.500 11/25/37 650,186 659,210 Ser. 10-155, Class A 3.500 9/25/25 65,512 66,525 Ser. 11-42, Class BJ 3.000 8/25/25 1,359,286 1,401,763 Ser. 10-49, Class KC 3.000 11/25/23 157,699 161,140 Ser. 10-43, Class KG 3.000 1/25/21 256,521 266,707 Ser. 11-23, Class AB 2.750 6/25/20 173,061 178,809 Ser. 10-81, Class AP 2.500 7/25/40 356,326 360,180 FRB Ser. 10-90, Class GF 0.658 8/25/40 5,112,324 5,117,948 FRB Ser. 06-74, Class FL 0.508 8/25/36 1,438,296 1,438,633 FRB Ser. 05-63, Class FC 0.408 10/25/31 1,804,701 1,798,286 Ser. 92-96, Class B, PO 0.000 5/25/22 105,581 104,314 Government National Mortgage Association Ser. 07-2, Class PB 5.500 6/20/35 51,488 51,787 Ser. 09-46, Class HC 5.000 11/20/34 117,610 118,587 Ser. 09-79, Class MB 5.000 2/20/34 90,341 90,805 Ser. 10-61, Class EA 5.000 9/20/31 337,430 349,636 Ser. 10-31, Class VA 5.000 3/20/21 710,334 744,760 Ser. 09-38, Class AB 4.750 9/16/31 81,374 81,781 Ser. 10-39, Class PH 4.500 11/20/38 620,191 657,402 Ser. 11-7, Class CA 4.500 11/20/37 226,307 234,287 Ser. 09-109, Class NK 4.500 7/20/37 698,002 731,953 Ser. 09-94, Class MB 4.500 4/20/37 733,653 771,252 38 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (6.5%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-29, Class PA 4.500 8/20/36 $512,120 $530,044 Ser. 09-116, Class EK 4.500 12/20/34 299,117 313,814 Ser. 09-54, Class HT 4.500 12/20/34 175,557 181,743 Ser. 09-46, Class G 4.500 9/20/34 146,632 150,638 Ser. 09-29, Class NP 4.500 6/16/34 117,289 118,810 Ser. 09-31, Class MA 4.500 8/20/33 44,872 45,385 Ser. 09-59, Class P 4.250 9/20/33 257,349 270,635 Ser. 09-32, Class AB 4.000 5/16/39 67,400 70,238 Ser. 10-32, Class CJ 4.000 1/20/38 645,614 682,609 Ser. 08-31, Class PN 4.000 11/20/36 27,677 27,993 Ser. 09-55, Class HC 3.500 6/20/39 205,855 214,478 Ser. 08-38, Class PS 3.500 5/20/37 51,124 52,031 Ser. 09-93, Class EJ 3.500 5/20/35 29,178 29,556 Ser. 09-118, Class AW 3.000 5/20/37 1,467,523 1,500,543 Ser. 10-57, Class PJ 3.000 6/20/33 91,235 91,496 Commercial mortgage-backed securities (3.2%) Banc of America Commercial Mortgage Trust Ser. 07-1, Class A3 5.449 1/15/49 341,146 341,146 Ser. 06-5, Class A2 5.317 9/10/47 3,685,646 3,706,187 Ser. 06-6, Class A2 5.309 10/10/45 44,040 44,160 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class A2 4.735 9/11/42 24,567 24,567 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4 5.658 10/15/48 574,339 574,339 COMM Mortgage Trust FRB Ser. 06-C7, Class AAB 5.712 6/10/46 882,846 888,364 Ser. 05-C6, Class AJ 5.209 6/10/44 1,581,000 1,647,318 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ 5.230 12/15/40 1,616,000 1,697,285 FRB Ser. 05-C1, Class AJ 5.075 2/15/38 1,513,000 1,557,917 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 04-C1, Class D 4.956 1/15/37 2,040,718 2,049,902 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2 5.760 9/15/39 2,084,122 2,085,014 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class AAB 5.477 12/10/49 500,056 513,143 GMAC Commercial Mortgage Securities, Inc. Trust FRB Ser. 04-C2, Class A4 5.301 8/10/38 5,953,974 6,028,917 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2 5.381 3/10/39 574,832 583,454 Ser. 05-GG3, Class AAB 4.619 8/10/42 183,610 184,987 GS Mortgage Securities Trust Ser. 06-GG6, Class A2 5.506 4/10/38 723,277 725,990 Short Duration Income Fund 39 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (6.5%)* cont. rate (%) date amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-LD11, Class A2 5.798 6/15/49 $3,900,811 $3,900,811 Ser. 07-C1, Class A3 5.790 2/15/51 2,843,000 2,879,959 FRB Ser. 06-CB14, Class A3B 5.488 12/12/44 127,911 127,871 Ser. 04-LN2, Class A2 5.115 7/15/41 5,688,503 5,756,385 Merrill Lynch Mortgage Trust Ser. 05-CIP1, Class A2 4.960 7/12/38 457,800 459,102 Ser. 04-BPC1, Class AJ 4.922 10/12/41 1,715,000 1,740,382 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2 5.741 8/12/41 39,687 39,687 FRB Ser. 07-HQ12, Class A2FX 5.601 4/12/49 1,858,913 1,882,149 Ser. 07-HQ11, Class A31 5.439 2/12/44 759,789 765,031 FRB Ser. 04-T13, Class C 4.790 9/13/45 1,500,000 1,500,000 Selkirk No. 2 Ltd. 144A Ser. 2, Class A (Cayman Islands) 1.183 2/20/41 7,421,021 7,412,091 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2 5.569 5/15/46 678,789 678,789 Ser. 07-C31, Class A2 5.421 4/15/47 232,385 232,649 Residential mortgage-backed securities (non-agency) (0.4%) Chase Funding Mortgage Loan Asset- Backed Certificates Ser. 04-2, Class 1A4 5.323 2/25/35 189,269 190,688 Ser. 04-1, Class 1A6 4.266 6/25/15 1,431 1,436 Countrywide Asset Backed Certificates FRB Ser. 05-1, Class MV3 0.638 7/25/35 1,400,000 1,381,100 FRB Ser. 05-4, Class MV1 0.618 10/25/35 43,414 43,414 GSAA Home Equity Trust FRB Ser. 05-MTR1, Class A3 0.468 10/25/35 2,966,000 2,952,781 Home Equity Asset Trust FRB Ser. 06-3, Class 2A3 0.338 7/25/36 11,284 11,231 Residential Accredit Loans, Inc. Ser. 03-QR13, Class A3 4.000 7/25/33 1,589,689 1,602,566 Total mortgage-backed securities (cost $102,118,969) Interest Maturity Principal CERTIFICATES OF DEPOSIT (1.2%)* rate (%) date amount Value Bank of Nova Scotia/Houston FRN 0.487 10/23/15 $2,000,000 $2,002,748 Barclays Bank PLC/New York, NY FRN (United Kingdom) 0.722 2/3/14 2,600,000 2,600,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.937 2/20/15 1,000,000 1,006,886 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.538 11/26/14 1,000,000 1,002,061 Credit Suisse New York FRN 0.651 12/7/15 4,000,000 3,998,548 Credit Suisse New York FRN 0.639 1/15/15 3,000,000 3,004,653 40 Short Duration Income Fund Interest Maturity Principal CERTIFICATES OF DEPOSIT (1.2%)* cont. rate (%) date amount Value Nordea Bank Finland PLC/New York FRN 0.728 2/19/16 $2,000,000 $2,010,972 UBS AG/Stamford, CT 0.520 2/26/14 2,500,000 2,500,776 Total certificates of deposit (cost $18,104,128) Interest Maturity Principal MUNICIPAL BONDS AND NOTES (0.7%)* rate (%) date amount Value Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC) 0.290 10/1/27 $5,000,000 $5,000,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D 0.430 3/1/38 5,130,000 5,130,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D 0.430 9/1/34 725,000 725,000 Total municipal bonds and notes (cost $10,855,000) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (0.7%)* Yield (%) date amount Value CIESCO, LP 0.624 8/13/14 $3,000,000 $2,997,009 CRC Funding, LLC 0.502 8/1/14 6,000,000 5,991,779 CRC Funding, LLC 0.695 2/28/14 1,700,000 1,699,804 Total asset-backed commercial paper (cost $10,674,065) Principal REPURCHASE AGREEMENTS (0.4%)* amount Value Interest in $37,750,000 joint tri-party repurchase agreement dated 1/31/14 with Credit Suisse Securities (USA), LLC due 2/3/14 — maturity value of $6,000,075 for an effective yield of 0.150% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.452% to 9.250% and due dates ranging from 3/19/14 to 4/8/38 valued at $39,640,097) $6,000,000 $6,000,000 Total repurchase agreements (cost $6,000,000) U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (0.3%)* rate (%) date amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 4.500 5/15/18 $177,641 $187,660 U.S. Government Agency Mortgage Obligations (0.3%) Federal Home Loan Mortgage Corporation 4.500 10/1/18 49,502 51,879 Federal Home Loan Mortgage Corporation Pass-Through Certificates ## 6.500 3/1/19 260,953 280,148 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 2/1/19 833,325 881,322 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 11/1/18 299,625 320,155 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/21 694,135 738,650 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.500 8/1/18 127,892 136,604 Federal National Mortgage Association Pass-Through Certificates 6.500 12/1/19 434,485 461,525 Short Duration Income Fund 41 U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (0.3%)* cont. rate (%) date amount Value U.S. Government Guaranteed Mortgage Obligations (—%) cont. Federal National Mortgage Association Pass-Through Certificates ## 6.000 5/1/23 $436,893 $466,258 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/23 478,460 512,148 Federal National Mortgage Association Pass-Through Certificates ## 5.000 11/1/19 199,542 212,297 Total U.S. government and agency mortgage obligations (cost $4,273,494) TOTAL INVESTMENTS Total investments (cost $1,570,175,213) Key to holding’s abbreviations BKNT Bank Note EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,567,487,697. R Real Estate Investment Trust. ## Forward commitment, in part or in entirety (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $383,989 to cover the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 42Short Duration Income Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 69.4% Sweden 1.7% United Kingdom 6.1 Germany 1.2 Canada 5.8 Spain 1.1 Australia 4.3 Denmark 0.7 France 3.2 Cayman Islands 0.5 Netherlands 3.2 Other 0.6 Japan 2.2 Total 100.0% ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $10,688,592 $— Certificates of deposit — 18,126,644 — Commercial paper — 174,376,593 — Corporate bonds and notes — 1,245,793,749 — Mortgage-backed securities — 101,839,192 — Municipal bonds and notes — 10,855,000 — Repurchase agreements — 6,000,000 — U.S. government and agency mortgage obligations — 4,248,646 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 43 Statement of assets and liabilities 1/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,570,175,213) $1,571,928,416 Cash 95,766 Interest and other receivables 8,332,173 Receivable for shares of the fund sold 15,618,869 Receivable for investments sold 2,506,508 Total assets LIABILITIES Payable for investments purchased 18,918,550 Payable for purchases of delayed delivery securities (Note 1) 513,512 Payable for shares of the fund repurchased 10,885,561 Payable for compensation of Manager (Note 2) 123,021 Payable for investor servicing fees (Note 2) 68,357 Payable for custodian fees (Note 2) 14,275 Payable for Trustee compensation and expenses (Note 2) 28,727 Payable for administrative services (Note 2) 2,414 Payable for distribution fees (Note 2) 110,618 Distributions payable to shareholders 31,609 Other accrued expenses 297,391 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,565,511,695 Undistributed net investment income (Note 1) 141,057 Accumulated net realized gain on investments (Note 1) 81,742 Net unrealized appreciation of investments 1,753,203 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 44 Short Duration Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,297,205,177 divided by 129,099,712 shares) $10.05 Net asset value and offering price per class B share ($569,781 divided by 56,787 shares)* $10.03 Net asset value and offering price per class C share ($7,240,012 divided by 721,448 shares)* $10.04 Net asset value, offering price and redemption price per class M share ($553,197 divided by 55,111 shares) $10.04 Net asset value, offering price and redemption price per class R share ($1,609,011 divided by 160,339 shares) $10.04 Net asset value, offering price and redemption price per class R5 share ($10,150 divided by 1,009 shares) $10.06 Net asset value, offering price and redemption price per class R6 share ($512,962 divided by 50,994 shares) $10.06 Net asset value, offering price and redemption price per class Y share ($259,787,407 divided by 25,827,088 shares) $10.06 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund45 Statement of operations Six months ended 1/31/14 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $493) $6,268,266 Total investment income EXPENSES Compensation of Manager (Note 2) 2,324,375 Investor servicing fees (Note 2) 197,382 Custodian fees (Note 2) 14,899 Trustee compensation and expenses (Note 2) 42,549 Distribution fees (Note 2) 597,216 Administrative services (Note 2) 22,207 Other 229,998 Fees waived and reimbursed by Manager (Note 2) (814,906) Total expenses Expense reduction (Note 2) (7,538) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 378,051 Net unrealized appreciation of investments during the period 2,278,394 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 46Short Duration Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 1/31/14* Year ended 7/31/13 Operations: Net investment income $3,662,084 $3,332,009 Net realized gain on investments 378,051 420,153 Net unrealized appreciation (depreciation) of investments 2,278,394 (634,777) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,941,243) (3,130,875) Class B (287) (689) Class C (4,393) (5,979) Class M (2,041) (3,412) Class R (943) (785) Class R5 (31) (68) Class R6 (1,195) (774) Class Y (566,198) (380,306) Net realized short-term gain on investments Class A (425,921) (37,493) Class B (191) (52) Class C (2,771) (307) Class M (225) (56) Class R (729) (9) Class R5 (4) (1) Class R6 (174) (1) Class Y (86,077) (3,251) From net realized long-term gain on investments Class A (35,493) — Class B (16) — Class C (231) — Class M (19) — Class R (61) — Class R6 (14) — Class Y (7,173) — Increase from capital share transactions (Note 4) 414,088,619 959,053,698 Total increase in net assets NET ASSETS Beginning of period 1,151,155,979 192,548,954 End of period (including undistributed net investment income of $141,057 and distributions in excess of net investment income of $4,696, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period net assets net assets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2014** .03 .02 (.03) — e * .20* .27* 15* July 31, 2013 .05 .02 (.06) — e .40 .53 24 July 31, 2012† .03 .02 (.03) — * .32* .37* 2* Class B January 31, 2014** .01 .01 (.01) — e * .40* .07* 15* July 31, 2013 .01 .02 (.02) — e .80 .14 24 July 31, 2012† .01 .01 (.01) — * .63* .05* 2* Class C January 31, 2014** .01 .02 (.01) — e * .40* .07* 15* July 31, 2013 .01 .02 (.02) — e .80 .13 24 July 31, 2012† .01 .01 (.01) — * .63* .07* 2* Class M January 31, 2014** .02 .02 (.02) — e * .23* .24* 15* July 31, 2013 .05 — e (.05) — e .45 .49 24 July 31, 2012† .03 .02 (.03) — * .36* .32* 2* Class R January 31, 2014** .01 .02 (.01) — e * .40* .07* 15* July 31, 2013 .01 .02 (.02) — e .80 .10 24 July 31, 2012† .01 .01 (.01) — * .63* .02* 2* Class R5 January 31, 2014** .03 .02 (.03) — e * .15* .32* 15* July 31, 2013 .06 .02 (.07) — e 10 .30 .65 24 July 31, 2012†† .01 — e — e — — e * 10 .02* .05* 2* Class R6 January 31, 2014** .03 .02 (.03) — e * .15* .33* 15* July 31, 2013 .06 .02 (.07) — e .30 .61 24 July 31, 2012†† .01 — e — e — — e * 10 .02* .05* 2* Class Y January 31, 2014** .03 .02 (.03) — e * .15* .32* 15* July 31, 2013 .06 .02 (.07) — e .30 .61 24 July 31, 2012† .04 .03 (.04) — * .24* .47* 2* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48 Short Duration Income Fund Short Duration Income Fund 49 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): 1/31/14 7/31/13 7/31/12 Class A 0.06% 0.14% 0.47% Class B 0.06 0.14 0.47 Class C 0.06 0.14 0.47 Class M 0.06 0.14 0.47 Class R 0.06 0.14 0.47 Class R5 0.11 0.24 0.04 Class R6 0.07 0.17 0.04 Class Y 0.06 0.14 0.47 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 50 Short Duration Income Fund Notes to financial statements 1/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through January 31, 2014. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or only by the credit of a federal agency or government sponsored entity ( e.g. , Fannie Mae or Freddie Mac mortgage backed bonds), domestic corporate debt obligations, taxable municipal debt securities, securitized debt instruments (such as mortgage- and asset backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and money market instruments. We may also invest in U.S.-dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. Under normal circumstances, the dollar-weighted average portfolio maturity of the fund is not expected to exceed three and one-half years. We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund) , classC, classM, classR classR5, classR6 and classY shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, class R5, class R6, and classY shares also are generally not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR5, classR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Short Duration Income Fund 51 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. 52 Short Duration Income Fund Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $1,570,175,213, resulting in gross unrealized appreciation and depreciation of $2,661,917 and $908,714, respectively, or net unrealized appreciation of $1,753,203. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. Short Duration Income Fund 53 The fund’s shareholders approved the fund’s current management contract with Putnam Management effective March 7, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2014, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $814,906 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $168,418 ClassR5 6 ClassB 73 ClassR6 97 ClassC 1,106 ClassY 27,322 ClassM 128 Total ClassR 232 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $7,538 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $913, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 54Short Duration Income Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $572,607 ClassM 656 ClassB 1,234 ClassR 3,915 ClassC 18,804 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of no monies from the sale of classA and classM shares, and received $66 and $26, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% and 0.15% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions, in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $570,148,754 and $146,052,359, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Short Duration Income Fund55 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 94,006,428 $943,973,677 168,216,682 $1,688,356,580 Shares issued in connection with reinvestment of distributions 333,246 3,346,385 309,649 3,107,960 94,339,674 947,320,062 168,526,331 1,691,464,540 Shares repurchased (65,502,729) (657,756,910) (86,068,633) (863,779,803) Net increase Six months ended 1/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 39,737 $398,276 46,328 $464,401 Shares issued in connection with reinvestment of distributions 49 489 70 696 39,786 398,765 46,398 465,097 Shares repurchased (15,562) (156,052) (52,402) (525,195) Net increase (decrease) Six months ended 1/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 387,981 $3,890,570 687,382 $6,890,208 Shares issued in connection with reinvestment of distributions 722 7,246 627 6,286 388,703 3,897,816 688,009 6,896,494 Shares repurchased (295,260) (2,962,175) (265,291) (2,659,498) Net increase Six months ended 1/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 15,407 $154,581 146,443 $1,468,513 Shares issued in connection with reinvestment of distributions 204 2,050 143 1,433 15,611 156,631 146,586 1,469,946 Shares repurchased (86,911) (871,796) (41,384) (415,154) Net increase (decrease) Six months ended 1/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 98,761 $990,623 110,031 $1,103,560 Shares issued in connection with reinvestment of distributions 172 1,727 80 794 98,933 992,350 110,111 1,104,354 Shares repurchased (55,554) (557,214) (3,159) (31,686) Net increase 56 Short Duration Income Fund Six months ended 1/31/14 Year ended 7/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 3 35 8 72 3 35 8 72 Shares repurchased — Net increase 3 8 Six months ended 1/31/14 Year ended 7/31/13 ClassR6 Shares Amount Shares Amount Shares sold 28,938 $290,845 50,970 $512,245 Shares issued in connection with reinvestment of distributions 138 1,383 78 775 29,076 292,228 51,048 513,020 Shares repurchased (904) (9,077) (29,224) (293,652) Net increase Six months ended 1/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 27,792,397 $279,442,485 26,385,387 $265,082,243 Shares issued in connection with reinvestment of distributions 58,132 584,441 37,584 377,489 27,850,529 280,026,926 26,422,971 265,459,732 Shares repurchased (15,584,335) (156,682,970) (13,999,304) (140,614,569) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R 10,036 6.3% $100,761 ClassR5 1,009 100.0 10,150 ClassR6 1,009 2.0 10,150 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Short Duration Income Fund 57 Note 6: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Credit Suisse Securities (USA), LLC Total Assets: Repurchase agreements** $6,000,000 $6,000,000 Total Assets Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $6,000,000 $6,000,000 Net amount $— $— **Included with Investments in securities on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. 58 Short Duration Income Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes Votes Broker for against Abstentions non-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 March 7, 2014 special meeting A proposal to approve a new management contract between the fund and Putnam Management, with respect to which the February 27, 2014 meeting had been adjourned, was approved on March 7, 2014 as follows: Votes Votes Broker for against Abstentions non-votes 70,182,724 704,758 4,687,875 42,279,198 All tabulations are rounded to the nearest whole number. Short Duration Income Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60Short Duration Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Compliance Liaison Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 28, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 28, 2014
